Citation Nr: 9916951	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-50 297	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a total 
right knee replacement with revision, currently evaluated as 
60 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

The veteran served on active military duty from May 1976 to 
March 1978.  

In April 1998, the Board of Veterans' Appeals (Board) 
remanded this case for further evidentiary development.  In 
particular, the Board requested that the regional office (RO) 
ask the veteran to provide information regarding right knee 
treatment he had received.  The Board also specifically asked 
that the RO obtain from the veteran data concerning right 
knee treatment that he had received from Frank Ivy, M.D.  

Review of the claims folders indicates that, in May 1998, the 
veteran provided the RO with "release of information" forms 
concerning his right lower extremity.  A VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), was submitted by the 
veteran for treatment he had received from Dr. Ivy, but the 
veteran apparently did not provide the complete address for 
this physician.  Consequently, in June 1998, the RO returned 
the form to the veteran for completion of the document.  
Approximately one week later, the veteran furnished the RO 
with Dr. Ivy's complete address.  Significantly, however, it 
does not appear that the RO thereafter sought copies of Dr. 
Ivy's records.

Additionally, in the April 1998 remand, the Board referred to 
July and August 1994 surgeries on the veteran's right knee.  
In July 1994, he underwent a right knee wound exploration, 
irrigation and debridement, and hardware removal.  One month 
later, he underwent an allograft reconstruction of the 
extensor mechanism of his right knee.  As noted in the April 
1998 remand, the veteran has, throughout the current appeal, 
repeatedly discussed the debilitating symptoms of his 
service-connected right knee disability.  Furthermore, the 
Board noted that, in a prior adjudication of an increased 
rating claim for the veteran's service-connected right knee 
disability, the RO had considered a previous surgical 
revision as analogous to an implantation procedure which 
warranted a total schedular rating for one year following the 
operation.  See 38 C.F.R. § 4.71a, Code 5055 (1998) 
(prosthetic replacement of the knee joint warrants the 
assignment of a 100 percent evaluation for one year following 
implantation of the prosthesis).  

Consequently, the Board directed that an examiner review the 
extent of debility experienced by the veteran following the 
July and August 1994 surgeries and express an opinion as to 
whether any such disabling residuals experienced by the 
veteran could be equated to debility that would be caused by 
implantation surgery itself.  (Such a request was important 
in light of the fact that the veteran had been awarded a 
temporary total rating for his service-connected right knee 
disability, effective from July 1994 through February 1995 
only.)  

Given that an opinion such as the one requested in the 
Board's remand was not provided by the examiner who conducted 
a September 1998 VA examination, another remand is required.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Additionally, the Board asked, in the April 1998 remand, that 
any VA Vocational Rehabilitation Folder(s) pertaining to the 
veteran be obtained and associated with his claims file.  
According to a January 1999 rating action, the RO 
specifically considered certain evidence included in such a 
folder.  However, the veteran's Vocational Rehabilitation 
Folder has not been associated with his claims file for the 
Board's review.  See Stegall, supra.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal, especially with respect to any 
evidence of treatment since the Board's 
1998 remand.  The RO should assist the 
veteran in obtaining such records.  
38 C.F.R. § 3.159 (1998).  The RO should 
also specifically seek records from a 
Dr. Frank Ivy (spelled elsewhere in the 
record as Frank M. Ivey, Jr., M.D.) at 
the address provided by the veteran. 

2.  The veteran's VA Vocational 
Rehabilitation Folder(s) should be 
obtained and associated with his claims 
folders.  

3.  Thereafter, action should be taken to 
obtain the opinion evidence sought in the 
Board's April 1998 remand.  Specifically, 
the examiner who conducted the September 
1998 examination should be asked to 
review the extent of debility experienced 
by the veteran following surgeries in 
July and August 1994, and provide an 
opinion as to whether the veteran 
experienced disabling residuals that 
equated to an implantation procedure.  If 
this cannot be accomplished without 
another examination of the veteran, such 
an examination should be scheduled and 
conducted in accordance with the 
instructions contained in the April 1998 
remand.  Stegall, supra. 

4.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issues of 
entitlement to a disability evaluation 
greater than 60 percent for the 
service-connected total right knee 
replacement with revision and entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disability.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review.  

No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


